Belen, J.
(dissenting and voting to reverse the judgment appealed from and remit the matter to the Supreme Court, Kings County, for a new trial, with the following memorandum): I agree that it was proper for the Supreme Court to have submit*713ted to the jury the lesser-included offense of assault in the second degree (see CPL 300.50 [1]). However, I must dissent, respectfully, since, in my view, the record demonstrates that the trial court erred in failing to instruct the jury as to the defense of justification and because the defendant was denied the effective assistance of counsel based on his counsel’s failure to request a justification charge.
While I agree that the defendant failed to preserve for appellate review his argument that the trial court erred in failing to instruct the jury as to justification (see CPL 470.05 [2]), I respectfully submit that the issue should be reached in the exercise of our interest of justice jurisdiction. The failure to so instruct the jury deprived the defendant of a fair trial. As explained below, had the jurors been instructed as to justification, they may well have acquitted the defendant of assault in the second degree (see CPL 470.15 [3] [c]; People v Kass, 59 AD3d 77, 91-92 [2008]).
Both the rules as to when a justification charge is required and the consequences for failing to so charge are clear. The trial court must charge the jury with respect to the defense of justification whenever, viewing the record in the light most favorable to the defendant (see People v Padgett, 60 NY2d 142, 144 [1983]; People v Ogodor, 207 AD2d 461 [1994]), there is any reasonable view of the evidence that would permit the fact-finder to conclude that the defendant’s conduct was justified (see People v Petty, 7 NY3d 277, 284 [2006]; People v Fermin, 36 AD3d 934 [2007]; People v LaPetina, 34 AD3d 836, 840 [2006], affd 9 NY3d 854 [2007]; People v Newman, 26 AD3d 589 [2006]). A failure to give the justification charge under such circumstances constitutes reversible error (see People v Maher, 79 NY2d 978, 982 [1992]; People v Padgett, 60 NY2d at 145; People v Watts, 57 NY2d 299, 301 [1982]; People v Fermin, 36 AD3d at 934).
Both the complainant and the defendant testified at trial. The complainant testified, in essence, that the defendant robbed her of her SUV at knifepoint and then deliberately injured her as he drove away with her holding onto the SUV In contrast, the defendant testified that he had been driving the SUV with the complainant’s permission and then had to flee when the complainant’s ex-boyfriend suddenly arrived, robbed the defendant and appeared about to shoot him.
The majority focuses on one aspect of the defendant’s testimony—that the complainant grabbed the SUV’s steering wheel as the defendant was fleeing the armed robber—to conclude that a justification defense was untenable because the *714defendant’s own testimony suggests that the complainant caused her own injuries. However, viewing the record in the light most favorable to the defendant (see People v Padgett, 60 NY2d at 144; People v Watts, 57 NY2d at 301), I respectfully submit that the evidence supports a justification defense. Specifically, the defendant testified that he ducked down and accelerated the complainant’s SUV not with the intent to steal her SUV or to intentionally or recklessly cause her injury, but to flee an armed robber, the complainant’s ex-boyfriend, “Doc,” who was standing by the open passenger door pointing a firearm at him and had just robbed him of his gold chain and a bag containing approximately $30,000, and who appeared just about to shoot him. Moreover, according to the defendant, Doc had already shot at him two days earlier.
Notably, in both his direct and cross-examination testimony, the defendant explained that after he initially accelerated the SUV to flee Doc, he realized that the complainant had reached in and grabbed the steering wheel, and because he continued to accelerate, within 20 feet, the SUV veered and hit a parked car, injuring the complainant because she was dangling from the driver’s side, holding onto the steering wheel. Although his testimony indicates that he had ducked down to avoid possible gunfire and, thus, did not initially realize that the complainant had grabbed the steering wheel, his testimony, viewed in a light most favorable to him, supports the reasonable conclusion that at some point before the crash, the defendant realized he was not in full control of the SUV because of the complainant’s actions, yet continued to accelerate because of the imminent threat to him posed by Doc. In my view, although the majority’s interpretation of the defendant’s testimony as suggesting that the complainant caused her own injuries may also be reasonable, it is nevertheless improper because it fails to view the evidence in the light most favorable to the defendant, as we are required (see People v Hill, 226 AD2d 309 [1996]).
In sum, viewed in the light most favorable to the defendant (see People v Padgett, 60 NY2d at 144; People v Ogodor, 207 AD2d at 461), the record demonstrates that the Supreme Court committed reversible error in failing to, sua sponte, instruct the jury on the defense of justification since a reasonable view of the evidence would have permitted the jury to conclude that the defendant’s conduct was justified (see Penal Law § 35.05 [2]; § 35.15 [1]; People v Maher, 79 NY2d at 981-982; People v Padgett, 60 NY2d at 145-146; People v Craft, 101 AD2d 984, 985 [1984]; People v Zurita, 76 AD2d 871, 871-872 [1980]; People v May, 55 AD2d 739 [1976]; People v Fermin, 36 AD3d at 934; cf. *715People v Castano, 236 AD2d 215 [1997]). And since the defendant’s case was based on his assertion that his conduct was a justifiable response to the risk of imminent harm posed by an armed robber who had previously shot at him, the failure to instruct the jury was not harmless (see People v Morgan, 290 AD2d 566 [2002]).
As to which justification charge was warranted, the record supports a finding that a physical force justification charge was warranted because, according to the defendant’s testimony, he continued to accelerate the SUV to flee an armed robber who the defendant believed was about to shoot him, and when he knew or should have known that the complainant was in imminent harm because she had grabbed onto the steering wheel while standing outside the SUV and while the SUV was in motion (see Penal Law § 35.15; People v Morgan, 290 AD2d 566 [2002]; People v Ogodor, 207 AD2d at 462-463; People v Jones, 148 AD2d 547, 548-549 [1989]).
In my view, the record also warranted a “choice of evils” justification charge (see Penal Law § 35.05 [2]; People v Craig, 78 NY2d 616, 620-621 [1991]; People v Brown, 68 AD2d 503, 508 [1979]). Contrary to the majority’s suggestion, this Court is not specifically precluded from reviewing this issue (cf. People v King, 242 AD2d 736 [1997]). On this issue, People v Maher (79 NY2d 978 [1992]), is instructive. In that case, the defendant, who had been drinking alcohol, was involved in a pre-dawn two-car accident on a New York City street. According to the defendant, when he attempted to exchange insurance information with the other driver, the latter became belligerent and reached into the back seat of his car. Fearing that the other driver was about to produce a weapon, the defendant returned to his car and fled the scene at a very high rate of speed. The defendant admitted that he ran several red lights during this time and conceded that he never saw the other driver with an actual weapon. A few blocks from the accident scene, the defendant struck and killed a pedestrian. He was thereafter indicted for manslaughter in the second degree, vehicular manslaughter in the second degree, driving while intoxicated, and leaving the scene of an accident (two counts). The trial court dismissed the second count of leaving the scene of the (second) fatal accident, and the jury convicted the defendant of criminally negligent homicide and driving while impaired, but found him not guilty “with justification” on the remaining count of leaving the scene of the (first) accident. A divided Appellate Division, First Department, affirmed (see People v Maher, 174 AD2d 383 [1991]). The dissent would have reversed on the ground that *716the evidence presented at trial warranted instructing the jury as to a justification defense with respect to the homicide charge (id. at 386-387).
Before the Court of Appeals, the defendant argued that the homicide count required reversal because of legal insufficiency, and since the trial court erred in failing to charge justification based on its conclusion that the “defendant could have left the scene with his car door locked or could have driven at a safe speed to a police or service station” and because of the “defendant’s testimony that he did not see the car following him after defendant went through a red light some time prior to the second accident” (People v Maher, 79 NY2d at 981). The Court rejected the legal insufficiency argument (id. at 980). However, the Court found merit to the defendant’s justification argument, noting: “Defendant asserts that he chose to engage in certain conduct (speeding) in avoidance of a perceived attack—intentional conduct on his part that formed the basis for the charge of criminally negligent homicide (see People v Padgett, 60 NY2d 142, 146). Indeed, the trial court charged the jury that it could not find defendant guilty of criminally negligent homicide unless it concluded that he was speeding at the time of the fatal accident. In these circumstances, we agree with defendant that he was entitled to have the jury consider whether his speeding was justified. If on any reasonable view of the evidence, the jury might have decided that defendant’s actions were justified, the failure to charge the defense constitutes reversible error (see People v Padgett [id. at 145]). It is not for the trial court to hypothesize other reasonable alternatives to the course of action chosen by the defendant. By giving the charge to the jury on the leaving the scene charge, the Judge concluded that one reasonable view of the evidence justified that conduct. Defendant argues, and we agree, that under these circumstances he was entitled to have the jury determine if the manner in which he fled the scene was also justified. That no weapon was observed does not act to bar the charge, but rather is one element of the circumstances that gave rise to the conduct. Finally, there was no testimony that the emergency had ceased. Defendant stated only that he no longer observed the car following him and that he had started to reduce his speed. It was for the jury to determine whether the threat of harm that the defendant perceived had ceased to exist and if so whether defendant had sufficient time to react prior to the crash.” (People v Maher, 79 NY2d at 981-982 [emphasis added].)
Similar to Maher, here, the defendant’s testimony supports a finding that he drove the SUV without the complainant’s *717permission to avoid a perceived danger, i.e., Doc shooting at him at very close range. Further, the defendant continued to accelerate the SUV even after he knew or should have known that the complainant had grabbed the steering wheel, was hanging from the driver’s side door, and was causing the SUV to veer sideways into parked cars.
I also find that reversal is warranted on the ground that the defendant was denied the effective assistance of counsel as a result of his trial counsel’s failure to request that the jury be charged with the defense of justification. To prevail on an ineffective assistance of counsel claim, a defendant must demonstrate that under the circumstances of the case, defense counsel failed to provide meaningful representation (see People v Caban, 5 NY3d 143, 152 [2005]; People v Benevento, 91 NY2d 708, 712 [1998]; People v Rivera, 71 NY2d 705, 709 [1988]; People v Urena, 23 AD3d 587 [2005]). To meet this burden, a defendant must do more than merely point out losing tactics, but must “demonstrate the absence of strategic or other legitimate explanations” for counsel’s challenged conduct (People v Rivera, 71 NY2d at 709; see People v Flores, 84 NY2d 184, 186-187 [1994]; People v Georgiou, 38 AD3d 155, 159-160 [2007]). However, even in the absence of a legitimate strategy, “[t]here can be no denial of effective assistance of trial counsel arising from counsel’s failure to ‘make a motion or argument that has little or no chance of success’ ” (People v Caban, 5 NY3d at 152, quoting People v Stultz, 2 NY3d 277, 287 [2004]; see People v Hamm, 57 AD3d 919 [2008]). Notably, a single error in otherwise competent representation may nevertheless constitute ineffective assistance of counsel if such error was so egregious and prejudicial that it deprived the defendant of a fair trial (see People v Caban, 5 NY3d at 152; People v Flores, 84 NY2d at 188-189; see also People v Dean, 50 AD3d 1052 [2008]).
I conclude that defense counsel’s failure to request a justification charge constituted ineffective assistance of counsel. In her summation, defense counsel argued that the defendant had no intent to injure the complainant, which was a defense only to the charge of assault in the first degree (see Penal Law § 120.10 [1]). Although the majority contends that defense counsel seemingly made a tactical decision not to raise justification as a defense and instead urged the jury during summation to completely credit the defendant’s testimony, defense counsel inexplicably never actually mentioned the reckless assault charge at all, leaving the defendant entirely vulnerable to conviction on this charge. In her summation, defense counsel did not raise a single argument as to reckless assault (see Penal *718Law § 120.05 [4]), a charge that the court, over a defense objection, had, sua sponte, decided to charge the jury. In contrast, the prosecution argued that if the jury acquitted the defendant of assault in the first degree, i.e., intentional assault, the evidence nevertheless supported a conviction on the lesser included offense of assault in the second degree, i.e., reckless assault. In that context, defense counsel’s failure to request a justification charge, which, if successful, would have been a complete defense to both the charge of assault in the first degree and the lesser included offense of assault in the second degree, “was inexplicable and offered the defendant no tactical or strategic advantage” (People v Georgiou, 38 AD3d at 160; see People v Turner, 5 NY3d 476, 481 [2005]; People v Benevento, 91 NY2d at 712-713; People v Rivera, 71 NY2d at 709). Further, considered in the context of the jury’s acquittal on the two other charges, assault in the first degree and attempted robbery in the first degree, it cannot be said with certainty that the jury would have rejected a justification defense with respect to the charge of assault in the second degree (see People v Kass, 59 AD3d 77, 91-92 [2008]; cf. People v Caban, 5 NY3d at 152; People v Georgiou, 38 AD3d at 161-162). Unlike the majority, I will not so speculate.
Accordingly, I would reverse the defendant’s judgment of conviction as a matter of discretion in the interest of justice and remit the matter to the Supreme Court, Kings County, for a new trial (see CPL 470.15 [3] [c]; [6] [a]; People v Maher, 79 NY2d at 982; People v Padgett, 60 NY2d at 145; see also People v Kass, 59 AD3d at 91-92). I, therefore, respectfully dissent.